            Case 2:18-cv-00928-MJP Document 131 Filed 05/28/19 Page 1 of 26



                                                                Honorable Marsha J. Pechman
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9                                                 Case No. 2:18-cv-00928-MJP
      YOLANY PADILLA, et al.,
10
                         Plaintiffs-Petitioners,   PLAINTIFFS’ MOTION FOR
11
                                                   MODIFICATION OF THE EXISTING
12                  v.                             PRELIMINARY INJUNCTION

13    U.S. IMMIGRATION AND CUSTOMS                 Noted on Motion Calendar:
      ENFORCEMENT, et al.,                         June 14, 2019
14
                         Defendants-Respondents.
15
                                                   ORAL ARGUMENT REQUESTED
16

17

18
19

20

21

22

23

24

25
26

27

     PLS.’ MOT. FOR MODIF. OF EXISTING                  NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRELIM. INJ.                                                    615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                Seattle, WA 98104
                                                                              Tel. (206) 957-8611
                 Case 2:18-cv-00928-MJP Document 131 Filed 05/28/19 Page 2 of 26




 1                                                      TABLE OF CONTENTS

 2
     INTRODUCTION .......................................................................................................................... 1
 3
     BACKGROUND ............................................................................................................................ 2
 4
          I. Legal Framework Governing the Detention of Individuals Who Have Entered
 5
             the United States and Are Placed in Removal Proceedings ................................................ 2
 6
          II. Matter of M-S-..................................................................................................................... 4
 7
     ARGUMENT .................................................................................................................................. 6
 8
          I. Plaintiffs Likely Will Succeed on the Merits. ..................................................................... 6
 9
               A. Matter of M-S- Violates Plaintiffs’ Rights to Due Process. .......................................... 6
10
                     1. Substantive Due Process Requires an Individualized Hearing Before
11                      a Neutral Decision-maker on Flight Risk and Danger to the Community. ............. 8
12                   2. Procedural Due Process Requires an Individualized Bond Hearing. .................... 13
13             B. Matter of M-S- Violates the APA. .............................................................................. 15
14        II. Plaintiffs and Members of the Bond Hearing Class Will Suffer Irreparable
15            Harm Absent a Preliminary Injunction. ............................................................................ 18

16        III. The Balance of Hardships Tip Sharply in Plaintiffs’ Favor, and a Preliminary
               Injunction is in the Public Interest. ................................................................................... 21
17
     CONCLUSION ............................................................................................................................. 22
18
19

20

21

22

23

24

25
26

27

     PLS.’ MOT. FOR MODIF. OF EXISTING                                                    NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRELIM. INJ. – i                                                                                  615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                                                  Seattle, WA 98104
                                                                                                                Tel. (206) 957-8611
             Case 2:18-cv-00928-MJP Document 131 Filed 05/28/19 Page 3 of 26




 1                                           INTRODUCTION

 2          Plaintiffs Blanca Orantes and Baltazar Vasquez, on behalf of themselves and the certified

 3 Bond Hearing Class (together, “Plaintiffs”), move for modification of this Court’s preliminary

 4 injunction order, Dkt. 110, to enjoin the Attorney General’s recent decision in Matter of M-S-, 27

 5 I. & N. Dec. 509 (A.G. 2019). Plaintiffs ask this Court to preserve the most basic requirement of

 6 due process: a bond hearing before an impartial adjudicator to determine if their detention is

 7 justified. No other modification of the existing order is sought.

 8          On April 16, 2019—approximately two weeks after the Court issued the preliminary

 9 injunction—the Attorney General issued Matter of M-S-, eliminating bond hearings for asylum

10 seekers who, like Plaintiffs, entered the United States without inspection to seek protection and

11 were initially placed in expedited removal proceedings but were referred for regular removal

12 proceedings after being found by an immigration officer to have a credible fear of persecution or

13 torture. If Matter of M-S- is permitted to go into effect, for the first time in nearly half a century

14 asylum seekers who are present in the United States after having effected an entry will be locked

15 up pending their removal proceedings—potentially for months or years—without ever receiving

16 a bond hearing on whether their detention is justified.

17          The elimination of custody hearings for individuals who are present in the United States

18 after having effected an entry violates the Due Process Clause of the U.S. Constitution. For more
19 than a century, the Supreme Court has recognized that noncitizens who enter the United States—

20 even unlawfully—are protected by due process. And for fifty years, the immigration courts have

21 provided bond hearings to these individuals. The Attorney General’s decision in Matter of M-S-

22 also violates the Administrative Procedure Act (APA) by invalidating the agency’s own bond

23 hearing regulations without complying with the notice and comment requirement.

24          Modification of the preliminary injunction to enjoin Matter of M-S- is warranted to

25 maintain the availability of bond hearings and protect the status quo. In the absence of immediate
26 judicial intervention, Plaintiffs and members of the Bond Hearing Class will no longer be

27

     PLS.’ MOT. FOR MODIF. OF EXISTING                            NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRELIM. INJ. – 1                                                          615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                          Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
             Case 2:18-cv-00928-MJP Document 131 Filed 05/28/19 Page 4 of 26




 1 entitled to bond hearings before a neutral adjudicator to determine if they pose a flight risk or

 2 danger to the community that justifies their continued civil detention. As a result, thousands of

 3 individuals with bona fide claims to asylum or other forms of protection face the prospect of

 4 months or years of imprisonment while their claims are adjudicated, even if they pose no flight

 5 risk or danger.

 6          For Plaintiffs and members of the Bond Hearing Class, the stakes are enormous. As this

 7 Court has found, arbitrary imprisonment is an irreparable harm in itself, and one that takes a

 8 significant toll on detainees’ medical and mental health. See Dkt. 110 at 15-16. This is

 9 particularly true for individuals like the Plaintiffs who have already experienced trauma. In

10 addition, detention significantly impedes Plaintiffs’ ability to successfully litigate their claims to

11 protection, since most detainees are unable to obtain the assistance of counsel and therefore are

12 forced to proceed pro se. See id. at 16.

13          Because Plaintiffs are likely to succeed on the merits of their due process and APA

14 claims, will suffer irreparable injury from the discontinuation of bond hearings, and satisfy all

15 other requirements for injunctive relief, this Court should maintain its preliminary injunction but

16 modify it to enjoin Matter of M-S- to expressly safeguard Plaintiffs’ right to individualized bond

17 hearings.

18                                            BACKGROUND

19 I.       Legal Framework Governing the Detention of Individuals Who Have Entered the
            United States and Are Placed in Removal Proceedings
20
            For nearly half a century, consistent with Supreme Court precedent, the law has afforded
21
     bond hearings to individuals placed in deportation proceedings after having entered the United
22
     States—including those who entered without inspection (also referred to as “EWIs”). See
23
     Yamataya v. Fisher, 189 U.S. 86, 100-01 (1903) (establishing that noncitizens who enter the
24
     United States, even unlawfully, are protected by due process).
25
            Until 1996, the Immigration and Nationality Act (INA) provided for two types of
26
     removal proceedings: “deportation” proceedings for those individuals who had entered the
27

     PLS.’ MOT. FOR MODIF. OF EXISTING                           NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRELIM. INJ. – 2                                                         615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                         Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 131 Filed 05/28/19 Page 5 of 26




 1 United States (including EWIs), and “exclusion” proceedings for those individuals who were

 2 apprehended at the border before effectuating an entry. See Judulang v. Holder, 565 U.S. 42, 45-

 3 46 (2011); 5 Charles Gordon, et al., Immigration Law and Procedure § 63.01 (2019). The statute

 4 governing deportation proceedings provided for discretionary release on bond, and the

 5 implementing regulations provided for review of the agency’s decision to detain at a hearing

 6 before an immigration judge (IJ). See 8 U.S.C. § 1252(a)(1) (1994); 8 C.F.R. §§ 242.2(d), 3.19

 7 (1994).1 In contrast, individuals placed in exclusion proceedings were not entitled to an IJ bond

 8 hearing; their only option for release was a “parole” review by the Attorney General. See 8

 9 U.S.C. §§ 1182(d)(5), 1225(b) (1994); 8 C.F.R. §§ 212.5(a), 235.3(b) (1994).

10          Congress enacted major changes to the immigration statute in 1996, replacing

11 “exclusion” and “deportation” proceedings with a single “removal” proceeding. See 8 U.S.C. §

12 1229. However, the detention scheme remained essentially the same. As before, noncitizens who

13 had entered the United States, including EWIs, were generally entitled to bond hearings, while

14 noncitizens apprehended at the border before effectuating an entry were limited to seeking

15 release on parole. See 8 C.F.R. §§ 1003.19(a), 1236.1(d)(1) (providing in general for IJ review of

16 custody determinations pending removal proceedings); id. §§ 1003.19(h)(2)(i)(B), 1236.1(c)(11)

17 (barring IJs from reviewing custody of “arriving” noncitizens stopped at border and certain

18 others suspected of terrorism or charged with removability on criminal grounds, but not EWIs).
19 Formerly classified as “excludable,” individuals stopped at the border are now classified as

20 “arriving.” 8 C.F.R. § 1.2 (defining “arriving [noncitizen]” inter alia, as “an applicant for

21 admission coming or attempting to come into the United States at a port-of-entry”); see also 8

22 C.F.R. § 1235.3(c) (limiting noncitizens stopped at border to seeking release on parole).

23

24   1
     The government first provided bond hearings before special inquiry officers in 1969. See 34
   Fed. Reg. 8037 (May 22, 1969). It later replaced special inquiry officers with immigration judges
25
   in 1973. See 38 Fed. Reg. 8590 (Apr. 4, 1973) (amending 8 C.F.R. § 1.1 to define “immigration
26 judge” as interchangeable with “special inquiry officer”); see also 48 Fed. Reg. 8038 (Feb. 25,
   1983) (establishing the Executive Office for Immigration Review).
27

     PLS.’ MOT. FOR MODIF. OF EXISTING                          NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRELIM. INJ. – 3                                                        615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                        Seattle, WA 98104
                                                                                      Tel. (206) 957-8611
             Case 2:18-cv-00928-MJP Document 131 Filed 05/28/19 Page 6 of 26




 1          The creation of expedited removal in the 1996 amendments did not disrupt the well-

 2 settled entitlement of those who had already entered to bond hearings. See 8 U.S.C. § 1225(b)(1).

 3 Congress applied the expedited removal process to certain noncitizens apprehended at the border

 4 without proper documents, 8 U.S.C. § 1225(b)(1)(A)(i), but authorized the Attorney General to

 5 expand the expedited removal provisions to certain persons who are apprehended inside the

 6 country and cannot demonstrate that they have been present for a continuous two-year period. 8

 7 U.S.C. § 1225(b)(1)(A)(iii). In all cases, Congress protected the right to a fair adjudication of

 8 bona fide asylum claims: individuals in expedited removal who express a fear of persecution and

 9 pass a credible fear interview are referred for regular removal proceedings before an IJ to

10 consider their asylum claim. See 8 U.S.C. § 1225(b)(1)(A)(ii), (b)(1)(B)(ii); 8 C.F.R. §§

11 208.30(f), 1235.6(a)(ii), (iii).

12          Even when the government began applying these new “expedited removal” proceedings

13 to EWIs in 2004, 69 Fed. Reg. 48,877-01 (Aug. 11, 2004), regulations provided that those

14 persons referred for regular removal proceedings after entering the United States without

15 inspection and then passing a credible fear screening were entitled to IJ bond hearings. See

16 Matter of X-K-, 23 I. & N. Dec. 731, 732, 734-35 (BIA 2005) (reading 8 C.F.R. §§

17 1003.19(h)(2), 1236.1(c)(11), (d), as clearly authorizing bond hearings for such individuals).

18 II.      Matter of M-S-
19          The Attorney General’s decision in Matter of M-S- purports to eliminate the right to a

20 bond hearing for all asylum seekers who entered without inspection and subsequently

21 demonstrated a credible fear of persecution or torture. If permitted to take effect, these

22 individuals will be denied the basic due process of a bond hearing for the first time since bond

23 hearings were implemented fifty years ago.

24          In Matter of M-S-, the Attorney General reversed Matter of X-K, in which the Board of

25 Immigration Appeals (BIA) held that EWIs who are referred to regular removal proceedings
26 after having initially been placed in expedited removal are entitled to bond hearings under the

27

     PLS.’ MOT. FOR MODIF. OF EXISTING                          NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRELIM. INJ. – 4                                                        615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                        Seattle, WA 98104
                                                                                      Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 131 Filed 05/28/19 Page 7 of 26




 1 regulations. 27 I. & N. Dec. at 509-10. Citing the Supreme Court’s decision in Jennings v.

 2 Rodriguez, 138 S. Ct. 830 (2018), the Attorney General held that when individuals who are

 3 initially placed in expedited removal are referred for full removal proceedings before an IJ, their

 4 detention continues to be governed by the expedited removal detention provision, 8 U.S.C. §

 5 1225(b)(1)(B)(ii), and not 8 U.S.C. § 1226, the statute that generally governs detention pending

 6 regular removal proceedings. Matter of M-S-, 27 I. & N. Dec. at 515-17 (citing Jennings, 138 S.

 7 Ct. at 839, 844-45). Moreover, the Attorney General held that the expedited removal detention

 8 provision, 8 U.S.C. § 1225(b)(1)(B)(ii), permits release in only one circumstance: under a

 9 discretionary grant of parole by the Secretary of Homeland Security. Matter of M-S-, 27 I. & N.

10 Dec. at 516-17 (citing Jennings, 138 S. Ct. at 844, and 8 U.S.C. § 1182(d)(5)). Thus, the

11 Attorney General concluded that the bond hearing regulations that the Board relied upon in

12 Matter of X-K cannot authorize bond hearings for individuals initially placed in expedited

13 removal without violating the detention statute. Id. at 518.

14         The result of Matter of M-S- is that thousands of individuals who are pursuing bona fide

15 claims for protection in regular removal proceedings will be detained for months and sometimes

16 years without ever receiving a bond hearing simply because they were initially placed into

17 expedited removal proceedings. In Fiscal Year 2017 alone, more than 42,000 such individuals

18 were entitled to bond hearings. See U.S. Citizenship and Immigration Services, Credible Fear
19 Workload Report Summary, FY2017 Inland Caseload (Apr. 24, 2018), https://www.uscis.gov/

20 sites/default/files/USCIS/Outreach/Upcoming%20National%20Engagements/PED_FY17_CFand

21 RFstatsThru09302017.pdf. By Plaintiffs’ estimate, half of such individuals who are detained are

22 found by an IJ to pose no flight risk or danger to the community and granted release on bond.

23 Declaration of David Hausman (Hausman Decl.) ¶ 9; see also Transactional Records Access

24 Clearinghouse (TRAC) Immigration, Three-fold Difference in Immigration Bond Amounts by

25 Court Location, Tbl. 2 (Jul. 2, 2018), http://trac.syr.edu/immigration/reports/519/ (showing that
26 47.1% of IJ bond decisions in the first 8 months of FY2018 granted release on bond).

27

     PLS.’ MOT. FOR MODIF. OF EXISTING                            NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRELIM. INJ. – 5                                                          615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                          Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
             Case 2:18-cv-00928-MJP Document 131 Filed 05/28/19 Page 8 of 26




 1                                             ARGUMENT

 2          Plaintiffs ask this Court to modify the existing preliminary injunction to expressly enjoin

 3 Matter of M-S- and specifically require that Defendants continue to provide bond hearings. The

 4 party moving for a preliminary injunction must show: (1) a likelihood of success on the merits,

 5 (2) irreparable harm absent injunctive relief, (3) that the balance of equities favors injunctive

 6 relief, and (4) that an injunction serves the public interest. Winter v. Natural Res. Def. Council,

 7 Inc., 555 U.S. 7, 20 (2008). The Ninth Circuit uses a “sliding scale,” approach, such that where

 8 the balance of hardships tips strongly in the movant’s favor, she need only show that her claims

 9 raise “serious questions going to the merits” and that the other two elements are met. See, e.g.,

10 Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131-35 (9th Cir. 2011).

11          Because Defendants must follow the Constitution and maintain the status quo—that is,

12 continue to provide individualized bond hearings—Plaintiffs merit a prohibitory injunction. See

13 Hernandez v. Sessions, 872 F.3d 976, 998 (9th Cir. 2017) (noting that an injunction that

14 “prevents future constitutional violations” is “a classic form of prohibitory injunction”).

15 Plaintiffs can demonstrate not only serious questions going to the merits, but a likelihood of

16 success on those merits, satisfying both the “sliding scale” and traditional inquiries.

17          This Court retains inherent authority to modify a preliminary injunction order based on

18 changed circumstances, including a change in law. Sys. Fed’n No. 91 v. Wright, 364 U.S. 642,
19 647 (1961). “A party seeking modification . . . of an injunction bears the burden of establishing

20 that a significant change in facts or law warrants revision . . . of the injunction.” Sharp v. Weston,

21 233 F.3d 1166, 1170 (9th Cir. 2000).

22 I.       Plaintiffs Likely Will Succeed on the Merits.
23          A. Matter of M-S- Violates Plaintiffs’ Rights to Due Process.
24          Matter of M-S-’s elimination of bond hearings violates Plaintiffs’ substantive and

25 procedural due process rights. As this Court has recognized, because Plaintiffs all have entered
26 the country, they are entitled to due process protections under longstanding Supreme Court and

27

     PLS.’ MOT. FOR MODIF. OF EXISTING                           NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRELIM. INJ. – 6                                                         615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                         Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
             Case 2:18-cv-00928-MJP Document 131 Filed 05/28/19 Page 9 of 26




 1 Ninth Circuit precedent. See Dkt. 91 at 9-10; Dkt. 110 at 6-7 (citing United States v. Raya-Vaca,

 2 771 F.3d 1995, 1202 (9th Cir. 2014)); see also Zadvydas v. Davis, 533 U.S. 678, 693 (2001)

 3 (“[O]nce [a noncitizen] enters the country, the legal circumstance changes, for the Due Process

 4 Clause applies to all ‘persons’ within the United States, including [noncitizens], whether their

 5 presence here is lawful, unlawful, temporary, or permanent.”); Mathews v. Diaz, 426 U.S. 67, 77

 6 (1976) (due process protects every person within the United States, “[e]ven one whose presence

 7 in this country is unlawful, involuntary, or transitory”); Thuraissigiam v. U.S. Dep’t of Homeland

 8 Sec., 917 F.3d 1097, 1112 n.15 (9th Cir. 2018) (“[P]resence matters to due process.”); Bayo v.

 9 Napolitano, 593 F.3d 495, 502 (7th Cir. 2010) (en banc) (explaining that, once the noncitizen

10 “crossed the border,” he “became entitled to certain constitutional rights, including the right to

11 due process”); Ali v. Mukasey, 529 F.3d 478, 490 (2d Cir. 2008) (similar); Kim Ho Ma v.

12 Ashcroft, 257 F.3d 1095, 1108 (9th Cir. 2001) (“[O]nce [a noncitizen] has ‘entered’ U.S.

13 territory, legally or illegally, he or she has constitutional rights, including Fifth Amendment

14 rights.”).

15          This principle applies regardless of how long individuals have been present or the nature

16 of their entry to the United States. Indeed, the Ninth Circuit has routinely applied this rule to

17 noncitizens who only recently entered the country. See, e.g., Flores-Chavez v. Ashcroft, 362 F.3d

18 1150, 1153, 1160-62 (9th Cir. 2004) (due process for noncitizen apprehended same day as
19 unlawful entry); Jie Lin v. Ashcroft, 377 F.3d 1014 (9th Cir. 2004) (requiring due process for

20 child found alone in international airport); Padilla-Agustin v. INS, 21 F.3d 970, 972, 974-77 (9th

21 Cir. 1994) (requiring due process for noncitizen apprehended shortly after crossing border),

22 abrogated on other grounds by Stone v. INS, 514 U.S. 386 (1995) (same); Reyes-Palacios v. INS,

23 836 F.2d 1154, 1155-56 (9th Cir. 1988) (same); Rios-Berrios v. INS, 776 F.2d 859, 860, 863 (9th

24 Cir. 1985) (same).

25          Significantly, the government has repeatedly acknowledged in prior cases that

26 noncitizens who have entered the country unlawfully, even for very brief periods of time, have

27

     PLS.’ MOT. FOR MODIF. OF EXISTING                           NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRELIM. INJ. – 7                                                         615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                         Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
              Case 2:18-cv-00928-MJP Document 131 Filed 05/28/19 Page 10 of 26




 1 due process rights. For example, at oral argument before the Supreme Court in Clark v.

 2 Martinez, the Court specifically asked the Deputy Solicitor General for the position of the United

 3 States on the procedural due process rights of unlawful entrants apprehended after crossing the

 4 border:

 5               JUSTICE BREYER: A person who runs in illegally, a person who crosses
                 the border illegally, say, from Mexico is entitled to these rights when you
 6               catch him.
 7               [Government Counsel]: He’s entitled to procedural due process rights.
 8
     Transcript of Oral Argument at 25, Clark v. Martinez, 543 U.S. 371 (2005) (Nos. 03-878, 03-
 9
     7434).
10
              Moreover, as a practical matter, expedited removal does not apply only to individuals
11
     who recently entered the country. As the BIA has recognized, some individuals “may have been
12
     living, working, and raising a family in the United States for many years, but were either absent
13
     for some part of the 14 days preceding their apprehension by the [Department of Homeland
14
     Security (“DHS”)] or were unable to provide adequate evidence to prove their continuous
15
     physical presence for that period.” Matter of X-K-, 23 I. & N. Dec. at 736. And indeed, although
16
     it would raise serious due process concerns to do so, the statute purports to allow the agency to
17
     expand expedited removal to individuals who have been living in the United States for up to two
18
     years. 8 U.S.C. § 1225(b)(1)(A)(iii)(II).
19
                 1. Substantive Due Process Requires an Individualized Hearing Before a
20                  Neutral Decision-maker on Flight Risk and Danger to the Community.

21            “Freedom from imprisonment—from government custody, detention, or other forms of

22 physical restraint—lies at the heart of the liberty” protected by the Due Process Clause.

23 Zadvydas, 533 U.S. at 690. The Supreme Court in Zadvydas affirmed the due process

24 requirement that immigration detention, like all civil detention, is justified only where “a special

25 justification . . . outweighs the ‘individual’s constitutionally protected interest in avoiding
26 physical restraint.’” Id. (quoting Kansas v. Hendricks, 521 U.S. 346, 356 (1997)); see also

27 United States v. Salerno, 481 U.S. 739, 747 (1987) (substantive due process prohibits detention

     PLS.’ MOT. FOR MODIF. OF EXISTING                           NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRELIM. INJ. – 8                                                         615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                         Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
           Case 2:18-cv-00928-MJP Document 131 Filed 05/28/19 Page 11 of 26




 1 that is “excessive in relation to [the government’s] regulatory goal”). The purpose of

 2 immigration detention is to effectuate removal, and to protect against danger and flight risk

 3 during that process. Zadvydas, 533 U.S. at 690-91. Immigration detention violates due process

 4 unless it is reasonably related to these legitimate purposes. Id. at 690; see also Hernandez, 872

 5 F.3d at 990. Moreover, detention must be accompanied by adequate procedural safeguards to

 6 ensure that those purposes are served. Zadvydas, 533 U.S. at 690-91; see also Hernandez, 872

 7 F.3d at 990.

 8         Defendants’ elimination of bond hearings means that the only procedure available to

 9 Plaintiffs to challenge their detention is a discretionary parole determination made by a DHS

10 officer. However, with only one exception—Demore v. Kim, 538 U.S. 510 (2003), a case which

11 is clearly distinguishable, see infra pp. 10-11—the Supreme Court has never upheld civil

12 detention as constitutional without an individualized hearing before a neutral decision-maker, to

13 ensure that the person’s imprisonment is actually serving the government’s goals. See, e.g.,

14 Salerno, 481 U.S. at 750 (upholding pretrial detention where Congress provided “a full-blown

15 adversary hearing” on dangerousness, where the government bears the burden of proof by clear

16 and convincing evidence); Hendricks, 521 U.S. at 357-58 (upholding civil commitment when

17 there are “proper procedures and evidentiary standards,” including an individualized hearing on

18 dangerousness); Foucha v. Louisiana, 504 U.S. 71, 79 (1992) (noting individual’s entitlement to
19 “constitutionally adequate procedures to establish the grounds for his confinement”); Schall v.

20 Martin, 467 U.S. 253, 277, 279-81 (1984) (upholding detention pending a juvenile delinquency

21 determination where the government proves dangerousness in a fair adversarial hearing with

22 notice and counsel).

23         Indeed, the Supreme Court has required individualized hearings for far lesser interests,

24 including for criminals facing revocation of parole (despite their having already been sentenced

25 to the full term of their confinement), see Morrissey v. Brewer, 408 U.S. 471, 485-86 (1972), and
26 even for property deprivations, see, e.g., Goldberg v. Kelly, 397 U.S. 254, 268 (1970) (failure to

27

     PLS.’ MOT. FOR MODIF. OF EXISTING                         NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRELIM. INJ. – 9                                                       615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                       Seattle, WA 98104
                                                                                     Tel. (206) 957-8611
           Case 2:18-cv-00928-MJP Document 131 Filed 05/28/19 Page 12 of 26




 1 provide in-person hearing prior to termination of welfare benefits was “fatal to the constitutional

 2 adequacy of the procedures”); Califano v. Yamasaki, 442 U.S. 682, 696-97 (1979) (in-person

 3 hearing required for recovery of excess Social Security payments); see also Zadvydas, 533 U.S.

 4 at 692 (criticizing the administrative custody reviews in that case and noting that “[t]he

 5 Constitution demands greater procedural protection even for property”).

 6         Although the Supreme Court upheld immigration detention without a hearing in Demore

 7 v. Kim, that case is clearly distinguishable. First, the statute in Demore imposed mandatory

 8 detention on a subset of noncitizens who had committed an enumerated list of crimes, based on

 9 Congress’s determination that they posed a categorical bail risk. See 8 U.S.C. § 1226(c). The

10 Court emphasized that this “narrow detention policy” was reasonably related to the government’s

11 purpose of effectuating removal and protecting public safety. 538 U.S. at 526-28. By contrast,

12 the detention statute here applies broadly to individuals with no criminal records and who all

13 have been found to have bona fide claims to protection in the United States. Cf. Zadvydas, 533

14 U.S. at 691 (stating that the government’s indefinite detention policy raised due process concerns

15 because the detention statute did “not apply narrowly to ‘a small segment of particularly

16 dangerous individuals,’ . . . but broadly to [noncitizens] ordered removed for many and various

17 reasons, including tourist visa violations” (quoting Hendricks, 521 U.S. at 368)).

18         Second, in reaching its conclusion, the Court in Demore placed great reliance on the

19 voluminous record before Congress, which showed that the population of “criminal aliens”

20 targeted by the mandatory detention statute posed a heightened categorical risk of flight and

21 danger to the community. See 538 U.S. at 518-21 (citing studies and congressional findings

22 regarding the “wholesale failure by the INS to deal with increasing rates of criminal activity by

23 [noncitizens]”). In contrast, Congress made no such findings regarding the population at issue

24 here—that is, individuals who have all been screened by DHS and found to have a credible fear

25 of persecution or torture. Indeed, Congress instead permitted their release from custody. See
26 8 U.S.C. § 1182(d)(5).

27

     PLS.’ MOT. FOR MODIF. OF EXISTING                          NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRELIM. INJ. – 10                                                       615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                        Seattle, WA 98104
                                                                                      Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 131 Filed 05/28/19 Page 13 of 26




 1         Third, the Supreme Court placed great emphasis on what it understood to be the brief

 2 period of time that mandatory detention typically lasts. See id. at 529 (noting that mandatory

 3 detention lasts about 45 days in 85% of cases and about 5 months for those 15% of cases where

 4 individuals seeks appeal to BIA). In contrast, asylum seekers can expect to spend a median time

 5 of nearly six months for their protection claims to be adjudicated before the IJ and nearly a year

 6 in cases involving an appeal to the BIA, see Hausman Decl. ¶ 8, along with any additional

 7 needed time for judicial review.

 8         Under Matter of M-S-, Plaintiffs would only qualify for release on parole. See 27 I. & N.

 9 Dec. at 516-18. However, parole reviews are not an adequate substitute for an individualized

10 hearing. In contrast to a bond hearing before an IJ, the parole process consists merely of a

11 custody review conducted by low-level Immigration and Customs Enforcement (ICE) detention

12 officers. See 8 C.F.R. § 212.5. It includes no hearing before a neutral decision maker, no record

13 of any kind, and no possibility for appeal. See id. Instead, ICE officers make parole decisions—

14 that can result in months or years of additional incarceration—by merely checking a box on a

15 form that contains no factual findings, no specific explanation, and no evidence of deliberation.

16 See, e.g., Abdi v. Duke, 280 F. Supp. 3d 373, 404 (W.D.N.Y. 2017); Damus v. Nielsen, 313 F.

17 Supp. 3d 317, 324-25, 341 (D.D.C. 2018). As the Supreme Court recognized in Zadvydas, “the

18 Constitution may well preclude granting an administrative body the unreviewable authority to
19 make determinations implicating fundamental rights.” 533 U.S. at 692 (internal quotation marks

20 omitted); see also Morrissey, 408 U.S. at 486-87 (requiring a neutral decision-maker for parole

21 revocation hearings); St. John v. McElroy, 917 F. Supp. 243, 251 (S.D.N.Y. 1996) (due process

22 is not satisfied by parole reviews, but requires an “impartial adjudicator” to review detention

23 since, “[d]ue to political and community pressure, the INS, an executive agency, has every

24 incentive to continue to detain [certain noncitizens]”); accord Cruz-Taveras v. McElroy, No. 96

25 CIV 5068, 1996 WL 455012, at *6-7 (S.D.N.Y. Aug. 13, 1996); Thomas v. McElroy, No. 96 Civ
26 5065, 1996 WL 487953, at *3 (S.D.N.Y. Aug. 27, 1996).

27

     PLS.’ MOT. FOR MODIF. OF EXISTING                         NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRELIM. INJ. – 11                                                      615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                       Seattle, WA 98104
                                                                                     Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 131 Filed 05/28/19 Page 14 of 26




 1          In addition, parole reviews fail to provide due process in practice. Government data and

 2 reports from service providers confirm that, under the Trump administration, the parole process

 3 has been largely eviscerated, and ICE uses the parole process to rubberstamp asylum seekers’

 4 arbitrary detention. For example, in Damus v. Nielsen, government statistics showed that from

 5 February to September 2017, three of the defendant ICE Field Offices denied 100% of parole

 6 applications, and the two other defendant Field Offices denied 92% and 98% of applications—

 7 despite the fact that (1) only a few years ago, those same Field Offices granted more than 90% of

 8 parole applications, and (2) there has been no change in the types of individuals seeking asylum

 9 in the United States. Damus, 313 F. Supp. 3d at 339-40. These blanket parole denials contrast

10 starkly with bond hearings, where IJs routinely release asylum seekers from detention upon

11 finding that they pose no flight risk or danger to the community. See Hausman Decl. ¶ 9.

12          This data has been confirmed by the courts. For example, the court in Damus cited

13 evidence of ICE officers informing immigration attorneys that “there is no more parole” and that

14 the agency is “not granting parole.” Damus, 313 F. Supp. 3d at 340 (internal quotation marks and

15 citations omitted). Indeed, the government’s own submissions revealed that ICE was providing

16 sham parole reviews. See, e.g., id. at 341 (citing example of plaintiff denied parole due solely to

17 her status as a “recent entrant” to the U.S., despite the fact this characteristic applies

18 categorically to asylum seekers who pass a credible fear screening); id. (citing plaintiffs who
19 “received letters advising them of the right to apply for parole only one day prior to receiving

20 nearly identical boilerplate letters informing them of parole denial”); id. (citing asylum seekers

21 who were never provided a parole interview by ICE, as required by ICE’s own parole directive);

22 id. (finding that ICE’s “summary and often boilerplate” parole denials failed to show

23 individualized parole determinations). See also Abdi, 280 F. Supp. 3d at 404-05 (citing evidence

24 that asylum seekers were “never provided with any paperwork explaining how to seek parole”

25 and were “denied multiple requests for parole via perfunctory form denials”); Human Rights
26 First, Judge and Jailer: Asylum Seekers Denied Parole in Wake of Trump Executive Order 1, 11-

27

     PLS.’ MOT. FOR MODIF. OF EXISTING                            NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRELIM. INJ. – 12                                                         615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                          Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 131 Filed 05/28/19 Page 15 of 26




 1 15 (Sept. 2017), https://www.humanrightsfirst.org/sites/default/files/hrf-judge-and-jailer-final-

 2 report.pdf (citing arbitrary parole denials).

 3          In sum, parole reviews do not provide the process that Plaintiffs and class members are

 4 due. Instead, substantive due process requires that Plaintiffs receive an individualized bond

 5 hearing, before a neutral decision-maker, to determine if their detention is justified.

 6             2. Procedural Due Process Requires an Individualized Bond Hearing.
 7          For many of the same reasons, procedural due process likewise requires individualized

 8 bond hearings before an IJ. In assessing the sufficiency of the government’s custody review

 9 procedures, this Court must consider three factors:

10             First, the private interest that will be affected by the official action; second,
               the risk of an erroneous deprivation of such interest through the procedures
11             used, and the probable value, if any, of additional or substitute procedural
12             safeguards; and finally, the Government’s interest, including the function
               involved and the fiscal and administrative burdens that the additional or
13             substitute procedural requirement would entail.

14 Mathews v. Eldridge, 424 U.S. 319, 335 (1976).

15          Parole reviews do not provide due process under a Mathews analysis. First, Plaintiffs
16 have a profound interest in preventing their arbitrary detention. See Zadvydas, 533 U.S. at 690

17 (“Freedom from imprisonment . . . lies at the heart of the liberty” protected by the Due Process

18 Clause); see also Hernandez, 872 F.3d at 993; Dkt. 110 at 6; supra Section I.A.
19          Second, the parole process creates an unacceptable risk of the erroneous deprivation of
20 Plaintiffs’ liberty. As set forth above, the parole process permits low-level ICE officers to

21 authorize months or even years of incarceration by checking a box on a form that contains no

22 factual findings, no specific explanation, and no evidence of deliberation. See supra Section

23 I.A.1. Indeed, as several courts have found, ICE is no longer providing individualized reviews of

24 flight risk and danger, but instead using the parole process to rubberstamp arbitrary detention.

25 See Damus, 313 F. Supp. 3d at 339-43; Abdi, 280 F. Supp. 3d at 403-10; Aracely R. v. Nielsen,
26 319 F. Supp. 3d 110, 145-57 (D.D.C. 2018). In contrast, bond hearings provide a critical check

27

     PLS.’ MOT. FOR MODIF. OF EXISTING                            NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRELIM. INJ. – 13                                                         615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                          Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 131 Filed 05/28/19 Page 16 of 26




 1 on arbitrary detention. For example, nearly half of the individuals who entered without

 2 inspection, applied for asylum or other protection, and sought a bond hearing were found by an

 3 IJ to pose no flight risk or danger to the community and granted release on bond. Hausman Decl.

 4 ¶ 9; see also TRAC Immigration, Three-fold Difference in Immigration Bond Amounts by Court

 5 Location, Tbl. 2 (July 2, 2018), http://trac.syr.edu/immigration/reports/519/ (47.1% of

 6 immigration court bond decisions in the first 8 months of FY2018 granted release on bond).

 7          Finally, the government lacks any countervailing interest in denying Plaintiffs’ bond

 8 hearings. The government has no legitimate interest in detaining individuals who pose no flight

 9 risk or danger to the community. See Dkt. 110 at 15; Hernandez, 872 F.3d at 994. Thus,

10 administrative cost is the only possible factor that could weigh against providing bond hearings.

11 See id. Yet the government has provided bond hearings to asylum seekers initially placed in

12 expedited removal proceedings pursuant to Matter of X-K- for more than a decade, and more

13 generally to noncitizens who have entered the U.S. for nearly the past 50 years. The government

14 cannot seriously argue that providing bond hearings it has provided for years imposes excessive

15 burdens on the agency. Indeed, the government itself has an interest in maintaining bond

16 hearings and ensuring accurate custody determinations. See Matter of X-K-, 23 I. & N. Dec. at

17 736 (explaining that “some [noncitizens] may demonstrate to the Immigration Judge a strong

18 likelihood that they will be granted relief from removal and thus have great incentive to appear
19 for further hearings”). This is particularly true given that the government already has determined

20 that Plaintiffs and class members have bona fide protection claims, which gives them the right to

21 remain in the United States while their applications for protection are considered in immigration

22 proceedings. See H.R. Rep. No. 104-469, pt.1, at 158 (1996) (“If the [noncitizen] meets [the

23 credible fear] threshold, the [noncitizen] is permitted to remain in the United States to receive a full

24 adjudication of the asylum claim . . . .”).

25
26

27

     PLS.’ MOT. FOR MODIF. OF EXISTING                             NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRELIM. INJ. – 14                                                          615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                           Seattle, WA 98104
                                                                                         Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 131 Filed 05/28/19 Page 17 of 26



            B. Matter of M-S- Violates the APA.
 1
            Finally, the Attorney General’s invalidation, without notice and comment, of the
 2
     regulations governing bond hearings violates the rulemaking requirements of the APA. The APA
 3
     expressly requires notice and an opportunity to comment prior to agency decisions to amend or
 4
     repeal a rule. Section 551(5) defines “rule making” to mean “agency process for formulating,
 5
     amending, or repealing a rule.” 5 U.S.C. § 551(5) (emphasis added). The APA requires that
 6
     notice of proposed rulemaking shall be published in the Federal Register; that there be at least a
 7
     30-day period between notice and effective date; and that interested persons be given an
 8
     opportunity to participate. 5 U.S.C. § 553(b)-(d).
 9
            As the BIA explained in Matter of X-K-, the existing regulations entitle Plaintiffs to bond
10
     hearings. See 23 I. & N. Dec. at 731-32, 734-35. Specifically, the regulations give IJs general
11
     authority to hold bond hearings for individuals in removal proceedings, at any time prior to the
12
     entry of a final order of removal, except for specifically excluded classes of noncitizens.
13
            8 C.F.R. § 1236.1(d) provides that:
14
                Prior to such final order, and except as otherwise provided in this chapter,
15              the immigration judge is authorized to exercise the authority in section 236
16              of the Act . . . to detain the alien in custody, release the alien, and determine
                the amount of bond, if any, under which the respondent may be released, as
17              provided in § 1003.19 of this chapter.

18 Id.
19          8 C.F.R. § 1003.19(h)(2)(i), in turn, excludes specific classes of individuals from the
20 immigration judge’s general custody jurisdiction. The regulation provides that:

21              an immigration judge may not redetermine conditions of custody imposed
                by the Service with respect to the following classes of aliens:
22
                (A) Aliens in exclusion proceedings;
23
                (B) Arriving aliens in removal proceedings, including aliens paroled
24
                    after arrival pursuant to section 212(d)(5) of the Act;
25              (C) Aliens described in section 237(a)(4) of the Act;
26              (D) Aliens in removal proceedings subject to section 236(c)(1) of the
27                  Act . . . and

     PLS.’ MOT. FOR MODIF. OF EXISTING                             NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRELIM. INJ. – 15                                                          615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                           Seattle, WA 98104
                                                                                         Tel. (206) 957-8611
                Case 2:18-cv-00928-MJP Document 131 Filed 05/28/19 Page 18 of 26



                    (E) Aliens in deportation proceedings subject to section 242(a)(2) of the
 1                      Act (as in effect prior to April 1, 1997 . . . .).
 2
     Id. Critically, this list of exclusions does not include Plaintiffs—namely, persons who entered
 3
     without inspection and who were initially subject to expedited removal but passed a credible or
 4
     reasonable fear screening and were placed in removal proceedings.
 5
                The regulatory history reinforces the plain meaning of § 1003.19(h)(2)(i). The regulation
 6
     the agency initially proposed in 1997 eliminated IJ jurisdiction over bond hearings for EWIs. See
 7
     62 Fed. Reg. 444, 483 (Jan. 3, 1997) (providing that that “an immigration judge may not exercise
 8
     authority” over bond for “inadmissible aliens in removal proceedings,” including EWIs).
 9
     However, the agency deleted that language from the final rule, thereby maintaining IJ bond
10
     jurisdiction over EWIs. See 8 C.F.R. § 1003.19(h)(2)(i).2
11
                The Attorney General’s contrary reading of the regulations in Matter of M-S- lacks merit.
12
     The Attorney General cites 8 C.F.R. § 208.30(f)’s statement that “parole” of an individual who
13
     establishes a credible fear of persecution “may be considered only in accordance with section
14
     212(d)(5) of the Act and [8 C.F.R.] § 212.5.” 8 C.F.R. § 208.30(f). But as the Attorney General
15
     himself acknowledges, that regulation is silent on whether such an individual is eligible for a
16
     bond hearing. See Matter of M-S-, 27 I. & N. Dec. at 518. Moreover, the agency had previously
17
     recognized that, as “applicants for admission,” EWIs were eligible to seek release on either
18
     parole or bond. See Paul W. Virtue, Memorandum on Authority to Parole Applicants For
19
     Admission Who Are Not Also Arriving Aliens, Legal Op. No. 98-10 (INS), 1998 WL 1806685,
20
     at *2 (Aug. 21, 1998).
21
                The Attorney General also cites a 2004 Federal Register notice that purports to deem
22
     EWIs who establish a credible fear ineligible for bond hearings. Matter of M-S-, 27 I. & N. Dec.
23
     at 518 (citing 69 Fed. Reg. 48,877, 48,879 (Aug. 11, 2004)). But the notice fails to acknowledge
24
     the regulation rendering EWIs eligible for bond hearings, 8 C.F.R. § 1003.19(h)(2)(i), which the
25
     BIA subsequently applied in Matter of X-K-.
26
     2
         See also Margaret H. Taylor, The 1996 Immigration Act: Detention and Related Issued, 74 No. 5 Interpreter
27 Releases 209, 215 (Feb. 3, 1997) (discussing regulatory history).

     PLS.’ MOT. FOR MODIF. OF EXISTING                                     NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRELIM. INJ. – 16                                                                  615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                                   Seattle, WA 98104
                                                                                                 Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 131 Filed 05/28/19 Page 19 of 26




 1          Furthermore, even assuming that the regulations are not compatible with the statute, that

 2 does not entitle the agency to effectively rewrite the regulations without complying with the

 3 required rulemaking procedures. Matter of M-S- effectively modifies the regulations to exclude

 4 an additional class of individuals from the IJ’s custody jurisdiction—EWIs who are in regular

 5 removal proceedings after having been initially placed in expedited removal. But the only legal

 6 process to substantively amend a rule is through notice and comment rulemaking. See Perez v.

 7 Mortgage Bankers Ass’n, 135 S. Ct. 1199, 1206 (2015) (explaining that the APA “mandates that

 8 agencies use the same procedures when they amend or repeal a rule as they used to issue the rule

 9 in the first instance”).

10          Nor can the government somehow waive its rulemaking obligations by claiming that the

11 regulations were void ab initio. As the D.C. Circuit has explained:

12              The . . . argument that notice and comment requirements do not apply to
                “defectively promulgated regulations” is untenable because it would permit
13              an agency to circumvent the requirements of § 553 merely by confessing
14              that the regulations were defective in some respect and asserting that
                modification or repeal without notice and comment was necessary to correct
15              the situation.

16 Consumer Energy Council v. Federal Energy Regulatory Comm’n, 673 F.2d 425, 447 n.79 (D.C.

17 Cir. 1982). See also Nat’l Treasury Employees Union v. Cornelius, 617 F. Supp. 365, 371-72

18 (D.D.C. 1985) (“It would significantly erode the usefulness of the APA if agencies were
19 permitted unilaterally to repeal regulations dealing with the substantive rights of individuals

20 under federal statutes, by declaring that the earlier regulations were just a mistake.”).

21          Moreover, rulemaking here would serve a useful purpose. In deciding Jennings, the
22 Supreme Court expressly declined to consider the due process implications of its ruling. See 138

23 S. Ct. at 851 (limiting its holding to statutory questions and remanding to court of appeals to

24 address the constitutional issues). Although the Court held that the detention statute, 8 U.S.C. §

25 1225(b)(1), permits only release on parole under § 1182(d)(5), Jennings, 138 S. Ct. at 844, it did
26 not consider what kind of parole process was required under those statutes, especially in light of

27

     PLS.’ MOT. FOR MODIF. OF EXISTING                          NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRELIM. INJ. – 17                                                       615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                        Seattle, WA 98104
                                                                                      Tel. (206) 957-8611
             Case 2:18-cv-00928-MJP Document 131 Filed 05/28/19 Page 20 of 26




 1 the serious constitutional problems that are raised by detaining Plaintiffs and class members

 2 without bond hearings. See supra, Section I.A. A rulemaking process would give the public the

 3 opportunity to propose, and the agency the opportunity to consider, alternative ways of

 4 implementing the parole authority to potentially ameliorate these constitutional problems. Cf. 66

 5 Fed. Reg. 56,967, 56,968 (Nov. 14, 2001) (amending the custody review process for individuals

 6 detained after receiving a final order of removal in light of constitutional concerns addressed in

 7 Zadvydas v. Davis, 533 U.S. 678 (2001)).

 8           For these reasons, Matter of M-S- violates the APA.

 9 II.       Plaintiffs and Members of the Bond Hearing Class Will Suffer Irreparable Harm
             Absent a Preliminary Injunction.
10
             Detention without a bond hearing will cause Plaintiffs and members of the Bond Hearing
11
     class irreparable harm for multiple reasons. See Dkt. 45 at 20-23; Dkt. 110 at 15-17. First, “[i]t is
12
     well established that the deprivation of constitutional rights unquestionably constitutes
13
     irreparable injury.” Hernandez, 872 F.3d at 994 (internal quotation marks and citation omitted);
14
     see also Dkt. 110 at 15.
15
             Second, the “unnecessary deprivation of [Plaintiffs’] liberty clearly constitutes irreparable
16
     harm.” United States v. Bogle, 855 F.2d 707, 710-11 (11th Cir. 1998). As the Supreme Court has
17
     explained, “[t]he time spent in jail awaiting trial has a detrimental impact on the individual. It
18
     often means loss of a job; it disrupts family life; and it enforces idleness . . . . The time spent in
19
     jail is simply dead time . . . .” Barker v. Wingo, 407 U.S. 514, 532-33 (1972). See also
20
     Hernandez, 872 F.3d at 995 (noting the “the economic burdens imposed on detainees and their
21
     families as a result of detention, and the collateral harms to children of detainees whose parents
22
     are detained”).
23
             Third, Plaintiffs suffer irreparable harm from the circumstances of detention.
24
     “[I]mmigration detainees are treated much like criminals serving time: They are typically housed
25
     in shared jail cells with no privacy and limited access to larger spaces or the outdoors.”
26
     Rodriguez v. Robbins (“Rodriguez III”), 804 F.3d 1060, 1073 (9th Cir. 2015), rev’d on other
27

     PLS.’ MOT. FOR MODIF. OF EXISTING                             NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRELIM. INJ. – 18                                                          615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                           Seattle, WA 98104
                                                                                         Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 131 Filed 05/28/19 Page 21 of 26




 1 grounds by Jennings v. Rodriguez, 138 S. Ct. 830 (2018). See also Hernandez, 872 F.3d at 995

 2 (noting the “subpar medical and psychiatric care in ICE detention facilities”); Dkt. 110 at 15

 3 (noting irreparable harms of “physical and psychological trauma (e.g., malnutrition, poor

 4 medical care, depression[)]”); Dkt. 49 ¶ 3 (documenting “systemic, sub-human conditions in

 5 immigration custody”); Dkt. 55 ¶ 5 (client faced irreversible physical harm while detained); Dkt.

 6 51 ¶ 6 (clients denied access to sanitary products and blankets and were detained in locations that

 7 used tear gas against noncompliant detainees); Dkt. 54 ¶ 6 (clients vulnerable to “medical crisis”

 8 and “horrible food and living conditions”).

 9         Fourth, these harms are even more severe for individuals seeking protection from

10 persecution. Detention often re-traumatizes vulnerable individuals who have only recently

11 escaped persecution and may cause mental disorders such as post-traumatic stress disorder

12 (“PTSD”). See Dkt. 110 at 16 (citing “panic attacks, depression, and exacerbation of pre-existing

13 trauma” caused by prolonged detention); see also Declaration of Allen Keller ¶¶ 11-12.

14 Moreover, detention often causes related physical symptoms, including pain, headaches, and

15 gastrointestinal issues, for which detention centers are poorly equipped to offer medical care. Id.

16 ¶¶ 13-14. See also Dkt 50 ¶ 13 (client suffered “panic attacks, loss of consciousness, loss of

17 appetite, and severe nightmares”); Dkt. 52 ¶ 18 (detainees experience anxiety and psychological

18 and emotional harm); Dkt. 53 ¶ 7 (clients suffer depression and hopelessness); Dkt. 60 ¶ 7
19 (detainees who previously were tortured, wrongfully imprisoned, or sexually assaulted

20 experience exacerbation of prior trauma); Dkt. 58 ¶ 6 (detention exacerbates PTSD for many

21 individuals). Indeed, in some cases, detention may coerce Plaintiffs into abandoning meritorious

22 claims to protection. See Dkt. 110 at 16-17; see also Dkt. 46 ¶¶ 4, 6 (noting large number of

23 detainees who abandon their claims after passing credible fear interview due to detention); Dkt.

24 58 ¶ 6 (many “give up hope and abandon their asylum cases” due to “hardship of prolonged

25 detention”); accord Dkt. 59 ¶ 5.
26

27

     PLS.’ MOT. FOR MODIF. OF EXISTING                         NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRELIM. INJ. – 19                                                      615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                       Seattle, WA 98104
                                                                                     Tel. (206) 957-8611
             Case 2:18-cv-00928-MJP Document 131 Filed 05/28/19 Page 22 of 26




 1           Fifth, Plaintiffs and class members indisputably suffer irreparable harm by being unable

 2 to adequately prepare their immigration cases. See Dkt. 46 ¶ 4 (detention prevents individuals

 3 from contacting witnesses and obtaining support documents); ¶ 6 (detainees have no access to

 4 “phone numbers, names and other vital information required for the proper identification and

 5 preparation of witnesses and of persons who could help obtain evidence from the home

 6 country”); Dkt. 49 ¶¶ 14, 17-19 (individuals face challenge in meeting burden of proof for

 7 asylum applications because law libraries in detention center rarely contain relevant and updated

 8 materials).

 9           In particular, detention severely limits an individual’s ability to litigate his removal case

10 by making it “more difficult to retain or meet with legal counsel.” Rodriguez III, 804 F.3d at

11 1073. The overwhelming majority of immigration detainees—nearly 80 percent—are

12 unrepresented. 79 Fed. Reg. 55,659, 55,660 (Sept. 17, 2014). Yet having a lawyer in removal

13 proceedings is critical to defending one’s right to remain in the United States. A nationwide

14 study of government data found that, between 2007 and 2012, 39 percent of immigrants who

15 were released from detention and were represented by attorneys won their removal cases,

16 compared to two percent of detained immigrants who were pro se. Ingrid V. Eagly and Steven

17 Shafer, A National Study of Access to Counsel in Immigration Court, 164 U. Pa. L. Rev. 1, 50

18 (2015).
19           Not surprisingly, then, release from detention had a decisive impact on individuals’

20 immigration cases. Between January 1, 2010 and February 1, 2019, the grant rate for such

21 individuals who were released from detention and who applied for asylum, withholding, or CAT

22 was 30% as compared to a less than 6% grant rate for those who were detained throughout their

23 proceedings. That is, individuals released from detention were five times more likely to prevail on

24 their claims. See Hausman Decl. ¶¶ 7, 10.

25           The challenges experienced by the named Plaintiffs bring these irreparable harms into

26 sharp focus. Detained for over two months, Plaintiff Orantes suffered significant emotional

27

     PLS.’ MOT. FOR MODIF. OF EXISTING                             NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRELIM. INJ. – 20                                                          615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                           Seattle, WA 98104
                                                                                         Tel. (206) 957-8611
             Case 2:18-cv-00928-MJP Document 131 Filed 05/28/19 Page 23 of 26




 1 distress and considered giving up her case due to prolonged confinement and separation from her

 2 son. Dkt. 57 ¶¶ 13, 17. She also faced unsanitary detention conditions and dehumanizing

 3 treatment from detention officers. Id. ¶¶ 4, 10. Similarly, Plaintiff Vasquez endured unsanitary

 4 conditions in detention and had to be hospitalized for four days due to illness from the food

 5 served in detention. Dkt. 61 ¶ 3. He suffered from feelings of depression and isolation,

 6 particularly from being unable to maintain contact with his wife. Id. ¶¶ 5, 12. After passing his

 7 credible fear interview and waiting to receive a bond hearing, Plaintiff Vasquez faced difficulty

 8 in communicating with those outside of detention to gather evidence in support of his case. Id. ¶

 9 9. These experiences underscore the irreparable harms that Plaintiffs will face if they are re-

10 detained without a bond hearing pending their removal proceedings.

11 III.     The Balance of Hardships Tip Sharply in Plaintiffs’ Favor, and a Preliminary
            Injunction is in the Public Interest.
12
            The balance of equities and the public interest weigh heavily in favor of a preliminary
13
     injunction halting the implementation of Matter of M-S-. A preliminary injunction would
14
     “serve[] the interests of the general public by ensuring that the government’s initial bond
15
     determination procedures comply with the Constitution.” Hernandez, 872 F.3d at 996. Moreover,
16
     “any additional administrative costs to the government are far outweighed by the considerable
17
     harm to Plaintiffs’ constitutional rights in the absence of the injunction.” Id. at 995-96. When
18
     “[f]aced with . . . a conflict between financial concerns and preventable human suffering, [courts]
19
     have little difficulty concluding that the balance of hardships tips decidedly in plaintiffs’ favor.”
20
     Lopez v. Heckler, 713 F.2d 1432, 1437 (9th Cir. 1983). Accord Dkt. 110 at 17-18. The Court
21
     should also “consider . . . the indirect hardship” that detention causes “friends and family
22
     members.” Hernandez, 872 F.3d at 996 (internal quotation marks and citation omitted); see also
23
     id. (noting the “financial and psychological strain” that unnecessary detention imposes on the
24
     families of detainees); Dkt. 110 at 18. Any additional administrative burden from a preliminary
25
     injunction are limited here: the government has provided bond hearings to Plaintiffs for a half-
26
     century, continued to do so for more than a year after the Supreme Court’s decision in Jennings,
27

     PLS.’ MOT. FOR MODIF. OF EXISTING                            NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRELIM. INJ. – 21                                                         615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                          Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
                Case 2:18-cv-00928-MJP Document 131 Filed 05/28/19 Page 24 of 26




 1 and the Attorney General ordered that they continue to do so for at least 90 days after he issued

 2 his decision in Matter of M-S-. 27 I. &. N. Dec. at 519 n.8.

 3              Moreover, the government has ample tools at its disposal to ensure that individuals

 4 appear for removal proceedings. See Hernandez, 872 F.3d at 991 (noting that “demonstrated

 5 effectiveness of [conditions of supervision] at meeting the government’s interest in ensuring

 6 future appearances”). Indeed, as the Ninth Circuit has found, ICE’s “Intensive Supervision

 7 Appearance Program—which relies on various alternative release conditions—resulted in a 99%

 8 attendance rate at all [immigration court] hearings and a 95% attendance rate at final hearings.”

 9 Id.3 See also Declaration of Michelle Brane ¶¶ 6-27. The social science literature confirms that

10 individuals seeking protection from persecution are highly motivated to appear for court

11 proceedings and generally can be supervised safely in the community. Id.

12              Finally, “the general public’s interest in the efficient allocation of the government’s fiscal

13 resources favors granting the injunction.” Hernandez, 872 F.3d at 996. As the Ninth Circuit has

14 explained:

15                  The costs to the public of immigration detention are “staggering”: $158 each
                    day per detainee, amounting to a total daily cost of $6.5 million. Supervised
16                  release programs cost much less by comparison: between 17 cents and 17
17                  dollars each day per person . . . [R]educed detention costs can free up
                    resources to more effectively process claims in Immigration Court.
18
     Id. Accord Dkt. 110 at 18. In sum, the balance of hardships and public interest strongly favor a
19
     modification of the preliminary injunction order.
20
                                                     CONCLUSION
21
                The Court should grant Plaintiffs’ motion to modify the preliminary injunction order to
22
     enjoin Matter of M-S- and preserve individualized bond hearings for the Bond Hearing Class.
23

24 RESPECTFULLY SUBMITTED this 28th day of May 2019.

25
26
     3
         Accord U.S. Gov’t Accountability Off., GAO-15-26, Alternatives to Detention: Improved Data Collection and
27 Analyses Needed to Better Assess Program Effectiveness 30 (2014), https://www.gao.gov/assets/670/666911.pdf.

     PLS.’ MOT. FOR MODIF. OF EXISTING                                    NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRELIM. INJ. – 22                                                                 615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                                  Seattle, WA 98104
                                                                                                Tel. (206) 957-8611
           Case 2:18-cv-00928-MJP Document 131 Filed 05/28/19 Page 25 of 26



      s/ Matt Adams                        s/ Trina Realmuto
 1    Matt Adams, WSBA No. 28287           Trina Realmuto*
 2    Email: matt@nwirp.org                Email: trealmuto@immcouncil.org

 3    s/ Leila Kang                        s/ Kristin Macleod-Ball
      Leila Kang, WSBA No. 48048           Kristin Macleod-Ball*
 4    Email: leila@nwirp.org               Email: kmacleod-ball@immcouncil.org
 5    s/ Aaron Korthuis                    AMERICAN IMMIGRATION COUNCIL
 6    Aaron Korthuis, WSBA No. 53974       1318 Beacon Street, Suite 18
      Email: aaron@nwirp.org               Brookline, MA 02446
 7                                         Telephone: (857) 305-3600
      NORTHWEST IMMIGRANT RIGHTS
 8    PROJECT
      615 Second Avenue, Suite 400         s/ Judy Rabinovitz
 9
      Seattle, WA 98104                    Judy Rabinovitz*
10    Telephone: (206) 957-8611            Email: jrabinovitz@aclu.org
      Facsimile: (206) 587-4025
11                                         s/ Michael Tan
                                           Michael Tan*
12                                         Email: mtan@aclu.org
13
                                           s/ Anand Balakrishnan
14                                         Anand Balakrishnan*
                                           Email: abalakrishnan@aclu.org
15
                                           ACLU IMMIGRANTS’ RIGHTS PROJECT
16                                         125 Broad Street, 18th floor
                                           New York, NY 10004
17
                                           Telephone: (212) 549-2618
18
19                                         s/ Emily Chiang
                                           Emily Chiang, WSBA No. 50517
20                                         Email: echiang@aclu-wa.org
21
                                           ACLU OF WASHINGTON FOUNDATION
22                                         901 5th Ave, Suite 630
                                           Seattle, WA 98164
23                                         Telephone: 206-624-2184
24

25                                         *Admitted pro hac vice

26

27

     PLS.’ MOT. FOR MODIF. OF EXISTING             NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRELIM. INJ. – 23                                          615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                           Seattle, WA 98104
                                                                         Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 131 Filed 05/28/19 Page 26 of 26




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on May 28, 2019, I electronically filed the foregoing with the Clerk

 3 of the Court using the CM/ECF system which will send notification of such filing to the

 4 following:
                   Lauren C. Bingham              lauren.c.bingham@usdoj.gov
 5                                                ecf.oil-dcs@usdoj.gov
 6                                                crystal.greene@usdoj.gov

 7                 Joseph A. Darrow               joseph.a.darrow@usdoj.gov

 8                 Archith Ramkumar               archith.ramkumar@usdoj.gov
                                                  ar4kc@virginia.edu
 9

10                 Sarah S. Wilson                Sarah.Wilson2@usdoj.gov
                                                  Daniel.C.Meyer@usdoj.gov
11
     And I hereby certify that I have mailed by United States Postal Service the document to the
12
     following non CM/ECF participants: None.
13

14 Dated: May 28, 2019.                                   s/ Leila Kang
                                                          Leila Kang
15                                                        Northwest Immigrant Rights Project
16                                                        615 Second Avenue, Suite 400
                                                          Seattle, WA 98104
17                                                        (206) 957-8608
                                                          leila@nwirp.org
18
19

20

21

22

23

24

25
26

27

     PLS.’ MOT. FOR MODIF. OF EXISTING                          NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRELIM. INJ. – 24                                                       615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                        Seattle, WA 98104
                                                                                      Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 131-1 Filed 05/28/19 Page 1 of 2



                                                                         Honorable Marsha J. Pechman
 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8

 9 YOLANY PADILLA, et al.,                          Case No. 2:18-cv-00928-MJP
                 Plaintiffs-Petitioners,
10     v.
                                                    [PROPOSED] ORDER GRANTING
11 U.S. IMMIGRATION AND CUSTOMS                     PLAINTIFFS’ MOTION FOR
   ENFORCEMENT, et al.,                             MODIFICATION OF THE EXISTING
12
                                                    PRELIMINARY INJUNCTION
13                    Defendants-Respondents.

14

15          This matter having come before the Court on Plaintiffs’ Motion for Modification of the
16 Existing Preliminary Injunction, and having considered the pleadings submitted in support and

17 response to the motion, as well as oral argument of the Parties, this Court finds that Plaintiffs

18 have demonstrated the need to modify the existing preliminary injunction, including that they
19 have satisfied the requirements for preliminary injunctive relief enjoining the Attorney General’s

20 decision in Matter of M-S-, 27 I. & N. Dec. 509 (A.G. 2019). Therefore, Plaintiffs’ motion is

21 GRANTED.

22          Accordingly, with regard to the Bond Hearing Class, it is HEREBY ORDERED that
23 Matter of M-S-, 27 I. & N. Dec. 509 (A.G. 2019) is enjoined and Defendant Executive Office for

24 Immigration Review must:

25      1. Continue to conduct bond hearings.
26

27
     [PROPOSED] ORDER GRANTING PLS.’ MOT. FOR                   NORTHWEST IMMIGRANT RIGHTS PROJECT
     MODIF. OF EXISTING PRELIM. INJ. – 1                                     615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                        Seattle, WA 98104
                                                                                      Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 131-1 Filed 05/28/19 Page 2 of 2




 1 Furthermore, beginning on July 2, 2019, Defendants must implement the Court’s April 5, 2019

 2 preliminary injunction order, Dkt. 110. Specifically, Defendant Executive Office for Immigration

 3 Review must:

 4      2. Conduct bond hearings within seven days of a bond hearing request by a class member,

 5          and release any class member whose detention time exceeds that limit;

 6      3. Place the burden of proof on Defendant Department of Homeland Security in those bond

 7          hearings to demonstrate why the class member should not be released on bond, parole, or

 8          other conditions;

 9      4. Record the bond hearing and produce the recording or verbatim transcript of the hearing

10          upon appeal; and

11      5. Produce a written decision with particularized determinations of individualized findings

12          at the conclusion of the bond hearing.

13

14          It is so ORDERED.

15

16          DATED this ___________ day of _____________________, 2019.

17

18                                                      MARSHA J. PECHMAN
                                                        UNITED STATES DISTRICT JUDGE
19

20
     Presented this 28th day of May, 2019, by:
21

22 s/ Matt Adams

23 Matt Adams, WSBA No. 28287
   615 Second Avenue, Suite 400
24 Seattle, WA 98104
   Telephone: (206) 957-8611
25 Facsimile: (206) 587-4025
   matt@nwirp.org
26

27
     [PROPOSED] ORDER GRANTING PLS.’ MOT. FOR                 NORTHWEST IMMIGRANT RIGHTS PROJECT
     MODIF. OF EXISTING PRELIM. INJ. – 2                                   615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                      Seattle, WA 98104
                                                                                    Tel. (206) 957-8611
